Opinion issued February 6, 2009 
 





    







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-01038-CV
____________

ST. LUKE’S EPISCOPAL HOSPITAL and THE TEXAS HEART
INSTITUTE, Appellants

V.

RAYMON POLAND, INDIVIDUALLY AND AS INDEPENDENT
ADMINISTRATOR OF THE ESTATE OF JESSIE POLAND, ROBERT
MARTIN, and FRANK MARTIN, Appellees




On Appeal from the 152nd District Court
Harris County, Texas
Trial Court Cause No. 2006-38894



 
OPINION CONCURRING IN THE DENIAL OF EN BANC
CONSIDERATION

          For the reasons set out in my opinion concurring in the denial of en banc
consideration in Poland v. Ott, No. 01-07-00199-CV, 2008 WL 5392015, at *12–13
(Tex. App.—Houston [1st Dist.] Dec. 19, 2008, no pet. h.) (Taft, J., concurring), I
concur in the decision of the Court to deny en banc consideration in this case.
 
 
Tim Taft
Justice

Panel consists of Justices Taft, Keyes, and Alcala.

Appellants moved for rehearing to the panel.  See Tex. R. App. P. 49.1.  Appellees
moved for rehearing to the panel and for en banc reconsideration to the Court.  See
Tex. R. App. P. 49.1, 49.7. 

The panel denied appellees’ motion for rehearing addressed to it, leaving pending
appellants’ motion for rehearing and appellees’ motion for en banc reconsideration
and extending the Court’s plenary power over the case.  See Tex. R. App. P. 19.1,
49.3.

The Court granted appellants’ motion for rehearing and withdrew its opinion and
judgment issued February 14, 2008, thus rendering moot appellees’ motion for en
banc reconsideration.  See Brookshire Bros., Inc. v. Smith, 176 S.W.3d 30, 41 n.4
(Tex. App.—Houston [1st Dist.] 2004, pet. denied) (op. on reh’g).

After the Court withdrew its February 14, 2008 opinion and judgment, during the
pendency of the Court’s plenary power over the case, and before another opinion and
judgment had issued in the case, en banc consideration was requested from within the
Court.  See Tex. R. App. P. 41.2(c).

Chief Justice Radack and Justices Taft, Jennings, Keyes, Alcala, Hanks, Higley, and
Bland participated in the vote to determine en banc consideration.

A majority of the Justices of the Court voted to deny en banc consideration.  See id.
Justice Taft, concurring in the denial of en banc consideration.  See Tex. R. App. P.
47.5.

Justice Jennings, joined by Justice Bland, dissenting from the denial of en banc
consideration.  See id.